DETAILED ACTION
This office action is in response to the amendments filed on 5/26/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The amendments filed on 5/26/2022, responding to the office action mailed on 3/17/2022, has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1, 3 and 5-10.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1, 3 and 5-10 have been fully considered and are persuasive.  The rejection of claims 1, 3 and 5-10 have been withdrawn and the application is allowable for the reasons set forth below.



As noted in the amendments in regards to claim 1, the claimed invention requires a hole transporting material, comprising a compound of formula.
The combination of Zhao (CN 108863896A) in view of Zhao (CN 108863896A) show most aspects of the present invention. However, the references fail to show the compound formula below:

    PNG
    media_image1.png
    22
    153
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    407
    486
    media_image2.png
    Greyscale












Furthermore, in regards to claim 3, the claimed invention requires a method for preparing a hole transporting material.
The combination of Kuma Zhao (CN 108863896A) in view of Zhao (CN 108863896A) show most aspects of the present invention. However, the references fail to show the method steps of a reaction liquid preparation step: placing a first raw material of formula (II), a second raw material having an R2 group, and a catalyst in a reaction vessel in a strong alkali environment to obtain a reaction liquid.

    PNG
    media_image3.png
    67
    150
    media_image3.png
    Greyscale

[AltContent: textbox (Formula II)]



And the references fail to show the method steps of purifying the mixture obtained in the extraction step to obtain a white powder that is the hole transporting material comprising a compound of formula (I) 
[AltContent: textbox (Formula I)]
    PNG
    media_image4.png
    229
    586
    media_image4.png
    Greyscale



    PNG
    media_image2.png
    407
    486
    media_image2.png
    Greyscale














In addition, reference Itoi (US 2014/0114063) teach similar subject matter as the present application. However, Lui is still silent in the teaching of the allowable subject matter of claims 1 and 3.






As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1;  features of the compound formula 

    PNG
    media_image1.png
    22
    153
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    407
    486
    media_image2.png
    Greyscale















    PNG
    media_image3.png
    67
    150
    media_image3.png
    Greyscale
In regards to claim 3; method steps of a reaction liquid preparation step: placing a first raw material of formula (II), a second raw material having an R2 group, and a catalyst in a reaction vessel in a strong alkali environment to obtain a reaction liquid
[AltContent: textbox (Formula II)]



    PNG
    media_image4.png
    229
    586
    media_image4.png
    Greyscale
In regards to claim 3; method steps of purifying the mixture obtained in the extraction step to obtain a white powder that is the hole transporting material comprising a compound of formula (I) 

    PNG
    media_image2.png
    407
    486
    media_image2.png
    Greyscale
[AltContent: textbox (Formula I)]
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814